EXHIBIT 10-F-5

 

December 17, 2004

 

Mr. Glenn R. Morgan

Hartmarx Corporation

101 North Wacker Drive

Chicago, Illinois 60606

 

Re:    Amended and Restated Employment Agreement dated as of August 1, 1996, and
amended and restated effective as of November 27, 2000 (the “Employment
Agreement”), by and between Hartmarx Corporation and Glenn R. Morgan

 

Dear Glenn:

 

Reference is made to the Employment Agreement between you, as Executive, and
Hartmarx Corporation (the “Company”). Hartmarx Corporation has been authorized
by the Compensation and Stock Option Committee of the Board of Directors to
amend the Employment Agreement in certain respects, effective as of the date of
this letter, as set forth below.

 

1. Section 1 of the Employment Agreement is hereby amended by deleting the first
clause thereof, though the semi-colon “;” in line 4, and inserting the
following:

 

“The Company hereby employs Executive and Executive hereby agrees to remain in
the employ of the Company for an employment term (“Agreement Period”) beginning
on the date of this Agreement, and continuing in effect through June 30, 2005;”

 

2. Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Employment Agreement.

 

3. Except as expressly amended by this letter, the Employment Agreement shall
each remain in full force and effect in accordance with its terms.



--------------------------------------------------------------------------------

Mr. Glenn R. Morgan

Hartmarx Corporation

December 17, 2004

Page 2

 

The Amended and Restated Severance Agreement requires no revisions as a result
of the extension of the Employment Agreement and remains in full force and
effect in accordance with its terms.

 

Please sign both copies of this letter where indicated below evidencing your
agreement to this amendment to the Employment Agreement and return one fully
executed counterpart to me. When fully executed, this letter will serve as an
amendment to the Employment Agreement.

 

Sincerely, /s/ HOMI B. PATEL

 

Agreed and Accepted this

29th day of December, 2004

 

/S/ GLENN R. MORGAN

--------------------------------------------------------------------------------

Glenn R. Morgan

 

HBP